UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): November 9, 2016 QUALSTAR CORPORATION (Exact Name of Registrant as Specified in its Charter) California (State or other Jurisdiction of Incorporation or Organization) 000-30083 (Commission File Number) 95-3927330 (I.R.S. Employer Identification No.) 130 West Cochran Street, Unit C Simi Valley, CA 93065 (Address of principal executive offices) (Zip Code) (805) 583-7744 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communication pursuant to Rule 425 under Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act CFR 240.17R 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 9, 2016, Qualstar Corporation (the “ Company ”) issued a press release announcing the Company’s financial results for the quarterly period ended September 30, 2016. A copy of this press release is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release of Qualstar Corporation dated November 9, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUALSTAR CORPORATION Dated: November 14, 2016 By: /s/ Steven N. Bronson Name: Steven N. Bronson Title: President and Chief Executive Officer
